                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:18-cv-89-FDW

JORDAN ANDREW JONES,                      )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
GEORGE T. SOLOMON, et al.,                )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on the North Carolina Department of Public Safety’s

(“NCDPS”) sealed Notice, (Doc. No. 32), informing the Court that it has been unable to procure a

waiver of service of process for Defendant George Solomon.

       NCDPS has provided Defendant Solomon’s last known address under seal. The Clerk of

Court is directed to notify the U.S. Marshal that Defendant Solomon needs to be served with the

summons and Complaint in accordance with Rule 4 the Federal Rules of Civil Procedure. If

Defendant Solomon cannot be served at the addresses provided by the NCDPS, the U.S. Marshal

shall be responsible for locating his home address so that he may be served. See 28 U.S.C. §

1915(d) (in actions brought in forma pauperis under § 1915(d), “[t]he officers of the court shall

issue and serve all process, and perform all duties in such cases”); Fed. R. Civ. P. 4(c)(3) (“At the

plaintiff’s request, the court may order that service be made by a United States Marshal or deputy

marshal or by a person specially appointed by the court. The court must so order if the plaintiff is

authorized to proceed in forma pauperis under 28 U.S.C. § 1915….”). If the U.S. Marshal is unable

to obtain service on Defendant Solomon, the U.S. Marshal shall inform the Court of the reasonable

attempts to obtain service. The U.S. Marshal shall not disclose Defendant’s home addresses to the

                                                 1
               pro se incarcerated Plaintiff and shall file any document containing such addresses under seal.

                       IT IS THEREFORE ORDERED that:

                       (1)    The U.S. Marshal shall use all reasonable efforts to locate and obtain service on

                              Defendant Solomon. If the U.S. Marshal is unable to obtain service on Defendant

                              Solomon, the U.S. Marshal shall inform the Court of the reasonable attempts to

                              obtain service.

                       (2)    The Clerk is respectfully instructed to mail a copy of the Amended Complaint,

                              (Doc. No. 21), the Sealed Notice containing Defendant’s last known address, (Doc.

                              No. 32), and this Order to the U.S. Marshal.


Signed: January 29, 2019




                                                               2
